Exhibit 10.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”), dated as of February 22, 2018, is
entered into by and among Hubei Xinyan Equity Investment Partnership (Limited
Partnership) ( LOGO [g533034g49k36.jpg] ( LOGO [g533034g78s16.jpg] )), a Chinese
limited partnership (“Parent”) and Xcerra Corporation, a Massachusetts
corporation (the “Company”). Each of Parent and the Company are hereinafter
referred to as a “Party” and collectively as the “Parties.” Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Merger Agreement (as defined below).

RECITALS

WHEREAS, Unic Capital Management Co., Ltd. ( LOGO [g533034g61t17.jpg] ( LOGO
[g533034g34j26.jpg] ) LOGO [g533034g69g79.jpg] ), a Chinese company (“Unic
Capital”), China Integrated Circuit Industry Investment Fund Co., Ltd. ( LOGO
[g533034g92w89.jpg] ), a Chinese company (“Sponsor”) and the Company entered
into that certain Agreement and Plan of Merger (as amended, the “Merger
Agreement”), dated as of April 7, 2017;

WHEREAS, concurrent with the execution of the Merger Agreement, Sponsor and Unic
Capital entered into that certain Equity Commitment Letter, dated as of April 7,
2017 (the “ECL”);

WHEREAS, concurrent with the execution of the Merger Agreement, Sino IC Leasing
Co., Ltd., a Chinese company (“Lender”), and Unic Capital entered into that
certain Debt Commitment Letter, dated as of April 7, 2017 (the “DCL”);

WHEREAS, on April 11, 2017, Unic Capital delivered to the Company a letter of
guarantee (the “Guarantee”, and together with the ECL and DCL, the “Financing
Agreements”) from the Bank of Beijing Co., Ltd. (the “Bank”) in favor of Test
Solutions (Suzhou) Co., Ltd., a Chinese company and wholly owned subsidiary of
the Company (“Test Solutions”);

WHEREAS, on August 4, 2017, Unic Capital assigned all of its rights and
obligations under (i) the Merger Agreement to Parent pursuant to that certain
Assignment and Assumption Agreement, dated as of August 4, 2017, by and among
Unic Capital, Parent and the Company, (ii) the ECL to Parent pursuant to that
certain Assignment and Assumption Agreement, dated as of August 4, 2017, by and
among Unic Capital, Parent, Sponsor and the Company and (iii) the DCL to Parent
pursuant to that certain Assignment and Assumption Agreement, dated as of
August 4, 2017, by and among Unic Capital, Parent, Lender and the Company;

WHEREAS, Unic Acquisition Corporation, a Massachusetts corporation and
controlled Subsidiary of Parent (“Merger Sub”) was joined as a party to the
Merger Agreement pursuant to that certain Joinder Agreement, dated as of
August 4, 2017, by and among Parent, Merger Sub, Sponsor and the Company;



--------------------------------------------------------------------------------

WHEREAS, the obligations of Lender and Sponsor under the DCL and ECL,
respectively, terminate upon the valid termination of the Merger Agreement in
accordance with its terms;

WHEREAS, the Guarantee remains valid until the Bank’s receipt of a written
notice issued by Test Solutions upon the valid termination of the Merger
Agreement in circumstances not requiring payment of the Reverse Termination Fee;

WHEREAS, pursuant to Section 8.1(a) of the Merger Agreement, the Merger
Agreement may be terminated by mutual written agreement of Parent and the
Company; and

WHEREAS, the Parties desire to terminate the Merger Agreement on the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

1.    Termination of Merger Agreement. Pursuant to Section 8.1(a) of the Merger
Agreement, the Merger Agreement is hereby terminated in its entirety by the
mutual written agreement of Parent and the Company effective as of 4:01 p.m.
(Eastern time) on February 22, 2018 (the “Termination”). The Merger Agreement
shall be of no further force and effect and no party to the Merger Agreement
shall have any further liability or obligation with respect to the Merger
Agreement or the transactions contemplated thereby, other than as expressly set
forth in this Agreement. Notwithstanding anything to the contrary in this
Agreement, the Confidentiality Agreement, dated December 11, 2016, between the
Company and Sino IC (the “Confidentiality Agreement”) shall remain in full force
and effect in accordance with its terms and Parent, for and on behalf of itself,
Merger Sub and Sponsor hereby agrees to be bound by the terms and provisions of
the Confidentiality Agreement applicable to Sino IC thereunder, with the same
force and effect as if originally named therein.

2.    No Termination Fees. The Parties acknowledge and agree that neither a
Termination Fee nor a Reverse Termination Fee shall be payable in connection
with the Termination.

3.    Mutual Releases.

(a)    Company Release. To the fullest extent permitted by Law, the Company, for
and on behalf of itself, each of its Subsidiaries and Affiliates, and each of
its and their respective future, present and former general or limited partners,
stockholders, members, managers, directors, officers, employees,
representatives, advisors, agents, attorneys, successors and assigns and any and
all Persons claiming by or through each of the foregoing (collectively, the
“Company Related Parties”), hereby knowingly, voluntarily and irrevocably fully
releases and forever discharges Parent, Merger Sub, Sponsor, Sino IC, Lender and
the Bank, each Subsidiary and Affiliate of Parent, Merger Sub, Sponsor, Sino IC,
Lender or the Bank and each of its and their respective future, present and
former general or limited partners, stockholders,

 

2



--------------------------------------------------------------------------------

members, managers, directors, officers, employees, representatives, advisors,
agents, attorneys, successors, assigns and any and all Persons claiming by or
through each of the foregoing (collectively, the “Parent Related Parties”) from
any and all liabilities, claims, actions, causes of action, obligations,
demands, costs, damages, expenses, fees and charges of every kind and any nature
whatsoever (collectively, “Claims”), in each case, whether known or unknown,
mature or unmatured, contingent or fixed, liquidated or unliquidated, or accrued
or unaccrued, in connection with, arising out of or relating to the Merger
Agreement, the Financing Agreements or the transactions contemplated by the
Merger Agreement or the Financing Agreements, including (i) any Claim that the
Company is entitled to any Reverse Termination Fee, (ii) any acts, omissions,
disclosures or communications related to the Merger Agreement or any Financing
Agreement or the transactions contemplated thereby and (iii) any acts,
omissions, disclosures or communications related to the termination of the
Merger Agreement or any Financing Agreement or the negotiation of this Agreement
(the claims released pursuant to this Section 3(a), the “Company Released
Claims”); provided, that the foregoing shall not release, or limit the rights or
obligations of, any Parent Related Party under (x) this Agreement, (y) the
Confidentiality Agreement or (z) any agreements entered into following the date
hereof. The Company, for and on behalf of itself and each of the Company Related
Parties, hereby irrevocably covenants to refrain from, directly or indirectly,
asserting any claim or demand, or commencing, instituting or causing to be
commenced, any proceeding, action or arbitration of any kind against any Parent
Related Party based upon any Company Released Claim. If the Company (or any of
the Company Related Parties) brings any claim, demand, proceeding, action or
arbitration against any Parent Related Party in any legal or arbitral proceeding
of any kind with respect to any Company Released Claim, then the Company shall
indemnify such Parent Related Party in the amount or value of any final judgment
or settlement (monetary or other) and any related cost (including reasonable
attorney’s fees and expenses) entered against, paid or incurred by such Parent
Related Party.

(b)    Parent Party Release. To the fullest extent permitted by Law, Parent, for
and on behalf of itself and each of the Parent Related Parties hereby knowingly,
voluntarily and irrevocably fully releases and forever discharges the Company
and all Company Related Parties from any and all Claims, in each case, whether
known or unknown, mature or unmatured, contingent or fixed, liquidated or
unliquidated, or accrued or unaccrued, in connection with, arising out of or
relating to the Merger Agreement, the Financing Agreements or the transactions
contemplated by the Merger Agreement or the Financing Agreements, including
(A) any Claim that Parent is entitled to any Termination Fee, (B) any acts,
omissions, disclosures or communications related to the Merger Agreement or any
Financing Agreement or the transactions contemplated thereby and (C) any acts,
omissions, disclosures or communications related to the termination of the
Merger Agreement or any Financing Agreement or the negotiation of this Agreement
(the claims released pursuant to this Section 3(b), the “Parent Released Claims”
and together with the Company Released Claims, the “Released Claims”); provided,
that the foregoing shall not release, or limit the rights or obligations of, any
Company Related Party under (x) this Agreement, (y) the Confidentiality
Agreement or (z) any agreements entered into following the date hereof. Parent,
for and on behalf of itself and each of the Parent Related Parties hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding, action or arbitration of any kind against any Company Related Party
based upon any Parent Released Claim. If Parent (or any of the Parent Related
Parties) brings any claim, demand,

 

3



--------------------------------------------------------------------------------

proceeding, action or arbitration against any Company Related Party in any legal
or arbitral proceeding of any kind with respect to any Parent Released Claim,
then Parent shall indemnify such Company Related Party in the amount or value of
any final judgment or settlement (monetary or other) and any related cost
(including reasonable attorney’s fees and expenses) entered against, paid or
incurred by such Company Related Party.

(c)    Release and Waiver of Known and Unknown Claims by the Parties. With
respect to the Released Claims, each Party, for and on behalf of itself and the
Company Related Parties, in the case of the Company, and the Parent Related
Parties, in the case of Parent, expressly waive, to the fullest extent permitted
by Law, the provisions, rights and benefits of § 1542 of the California Civil
Code (and any similar Law of any other state, territory or jurisdiction), which
provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

4.    Representations and Warranties. Each Party represents and warrants to the
other Parties that: (i) such Party has all requisite power and authority to
enter into this Agreement and to take the actions contemplated hereby; (ii) the
execution and delivery of this Agreement and the actions contemplated hereby
have been duly authorized by all necessary corporate or other action on the part
of such Party; and (iii) this Agreement has been duly executed and delivered by
such Party and, assuming the due authorization, execution and delivery by the
other Parties, constitutes a legal, valid and binding obligation of such,
enforceable against such Party in accordance with its terms, subject to the
Enforceability Limitations.

5.    Further Assurances. Each Party shall cooperate with each other Party in
the taking of all actions necessary, proper or advisable under this Agreement
and applicable Laws to effectuate the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, (a) the Parties
shall cooperate with each other in connection with the withdrawal of any
applications to or termination of proceedings before any Governmental Authority
or under any Antitrust Law, in each case to the extent applicable, in connection
with the transactions contemplated by the Merger Agreement and (b) the Company
shall cause Test Solutions to promptly (and in any event no later than 4:01 p.m.
(Eastern time) on February 22, 2018) execute and deliver to the Bank a written
notice in the form attached as Schedule D to the Guarantee.

6.    Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
Confidentiality Agreement constitute the entire agreement of the Parties with
respect to the subject matter hereof, and supersede all other prior agreements
and understandings, both written and oral, among the Parties, or any of them,
with respect to the subject matter hereof and thereof. Each Party acknowledges
and agrees that each of the Company Related Parties and Parent Related Parties
are express third party beneficiaries of the releases and covenants not to sue
contained in Sections 3(a) and 3(b) of this Agreement and are entitled to
enforce rights under such sections to the same extent that such Persons could
enforce such rights if they were a party to this Agreement. Except as provided
in the preceding sentence, there are no third party beneficiaries to this
Agreement, and this Agreement is not otherwise intended to and shall not
otherwise confer upon any person other than the Parties any rights or remedies
hereunder.

 

 

4



--------------------------------------------------------------------------------

7.    Amendment; Assignment. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each of the Parties. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Parties. Subject to the preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns.

8.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts without
giving effect to any choice or conflict of law provision or rule (whether of the
Commonwealth of Massachusetts or any other jurisdiction) that would cause the
application of Laws of any jurisdictions other than those of the Commonwealth of
Massachusetts. The Parties acknowledge that this Agreement evidences a
transaction involving interstate commerce. The Federal Arbitration Act shall
govern the interpretation, enforcement, and proceedings pursuant to the dispute
resolution clause in this Agreement.

9.    Dispute Resolution; Waiver of Jury Trial.

(a)    All disputes arising out of or in connection with this Agreement shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by three (3) arbitrators. If the two party-nominated arbitrators are
unable to agree on the third arbitrator who shall serve as the President of the
Tribunal within thirty (30) days after the appointment of the two
party-nominated arbitrators, the ICC Court or Secretariat shall appoint the
third arbitrator. The place of the arbitration shall be New York, New York. The
language of the arbitration shall be English. The arbitrators shall award to the
prevailing party, if any, as determined by the arbitrators, its reasonable
attorneys’ fees and costs. Judgment upon any award(s) rendered by the
arbitrators may be entered in any court having jurisdiction thereof.

(b)    The Parties undertake to keep confidential all awards in their
arbitration, together with all materials in the proceedings created for the
purpose of the arbitration and all other documents produced by another Party in
the proceedings not otherwise in the public domain, save and to the extent that
disclosure may be required of a Party by legal duty, to protect or pursue a
legal right or to enforce or challenge an award in legal proceedings before a
court or other judicial authority.

(c)    EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

5



--------------------------------------------------------------------------------

10.    Specific Performance. The Parties hereby agree that irreparable damage
would occur in the event that any provision of this Agreement were not performed
in accordance with its specific terms or were otherwise breached, and that money
damages or other legal remedies would not be an adequate remedy for any such
damages. Accordingly, the Parties acknowledge and hereby agree that in the event
of any breach or threatened breach by the Company, on the one hand, or Parent,
on the other hand, of any of their respective covenants or obligations set forth
in this Agreement, the Company, on the one hand, and Parent, on the other hand,
shall be entitled to an injunction or injunctions to prevent or restrain
breaches or threatened breaches of this Agreement, by the other Party, and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the other under this Agreement. The Company, on the one hand,
and Parent, on the other hand, agree not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of this Agreement by such Party, and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of such Party under this Agreement. Any Party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement shall not be required to
provide any bond or other security in connection with any such order or
injunction.

11.    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the Parties. The Parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

12.    Counterparts; Effectiveness. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties, it being understood that
all Parties need not sign the same counterpart. This Agreement may be executed
by facsimile or .pdf signature, and a facsimile or .pdf signature shall
constitute an original for all purposes.

13.    Interpretation.

(a)    Unless otherwise indicated, the words “include,” “includes” and
“including,” when used herein, shall be deemed in each case to be followed by
the words “without limitation.”

(b)    Whenever the context may require, the singular form of nouns and pronouns
shall include the plural, and vice versa.

(c)    When used herein, the word “extent” and the phrase “to the extent” shall
mean the degree to which a subject or other thing extends, and such word or
phrase shall not

 

6



--------------------------------------------------------------------------------

simply mean “if.” The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision in this Agreement. The term “or” is
not exclusive. The word “will” shall be construed to have the same meaning and
effect as the word “shall.”

(d)    The Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any Law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.

(Signature Pages Follow)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

PARENT:

HUBEI XINYAN EQUITY INVESTMENT PARTNERSHIP

(LIMITED PARTNERSHIP)

By:  

/s/ Du Yang

Name:   Du Yang Title:   Authorised Representative

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

COMPANY: XCERRA CORPORATION By:  

/s/ David G. Tacelli

Name:   David G. Tacelli Title:   President & Chief Executive Officer

[Signature Page to Termination Agreement]